Case 20-11595-amc        Doc 57    Filed 09/02/20 Entered 09/02/20 13:12:54            Desc Main
                                   Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                         :
         Orly Zeewy                            :         Chapter 13
                                               :
         Debtor(s)                             :         Case No.: 20-11595(amc)

    OBJECTION TO PROOF OF CLAIM NUMBERED 1-1 FILED ON BEHALF OF
               AMERICAN HONDA FINANCE CORPORATION

         COMES NOW, Orly Zeewy, hereinafter collectively referred to as “Debtor,” by and
through their undersigned counsel, Brad J. Sadek, Esquire, and hereby objects to the Proof of
Claim number 1-1 filed on behalf of American Honda Finance Corporation, and in support
thereof avers the following:

   1.    Debtor filed the instant Chapter 13 Bankruptcy case on or about March 13, 2020.

   2.    The May 9, 2016 case filing was assigned case number 20-11595.

   3.    On or about March 16, 2020, American Honda Finance Corporation filed Proof of

Claim numbered 1-1. A true and correct copy of claim number 1-1 is attached hereto and labeled

as Exhibit “A.”

   4.    The Official Form 410, part 9, lists $220.42 in arrears to the Creditor since March 16,

2020.

   5.    However, the Debtor has provided to the undersigned counsel the following proof of

payment which failed to be credited.

               February 7, 2020 - $220.42

               April 18, 2020 - $440.84

   6.    The Debtor made a double-payment the month following the bankruptcy filing bringing

her current on the payments to the creditor.
Case 20-11595-amc       Doc 57    Filed 09/02/20 Entered 09/02/20 13:12:54          Desc Main
                                  Document     Page 2 of 2



   7.    Accordingly, the Debtor requests a that a revised Form 410 and Proof of Claim

crediting the above referenced payment listed in paragraph five (5).

         WHEREFORE, Debtor, Orly Zeewy, respectfully request that this Honorable Court
disallow the proof of claim numbered 1-1 filed by American Honda Finance Corporation.



Dated: September 1, 2020                                 /s/ Brad J. Sadek, Esq.
                                                         Brad J. Sadek, Esquire
                                                         Sadek and Cooper
                                                         Attorney for the Debtors
                                                         Sadek Law Offices, LLC
                                                         1315 Walnut Street, #502
                                                         Philadelphia, PA 19107
                                                         (215) 545-0008
